Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments

Applicant’s arguments and amendments, see arguments/remarks and claims, filed 05/04/2021, with respect to claims 1-3, 5-8, and 10 have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejections of claims 1-3, 5-8 and 10 and the 35 U.S.C. 112(b) rejection of claim 10 have been withdrawn. 

Claim Status

Claim 6 and 10 have been amended. Claims 1-3, 5, 7-8 and have not been amended. Claims 4 and 9 have been previously cancelled. Therefore, claims 1-3, 5-8, and 10 are currently being considered for examination.

Allowable Subject Matter

Claims 1-3, 5-8, and 10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA M KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Monday 6am-2pm EST, Tuesday and Thursday 10am-2pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687